Per Curiam.
The evidence sustains the finding of the learned trial justice that the defendant willfully and deliberately encroached upon the plaintiff’s property after notice. The boundary line between the two properties is clearly set out in the title deeds of both plaintiff and defendant. There is no evidence that the remains of the old dilapidated fence were ever regarded as the boundary line, and it cannot be seriously contended that there is any evidence justifying *720a finding of adverse possession in defendant. The common owner and her heirs definitely located the boundary line in the deeds to the respective parties. The courts cannot countenance any such invasion of the property rights of a litigant as appears on the evidence in this case. The judgment should be affirmed, with costs. Present — Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ. Judgment unanimously affirmed, with costs.